UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2276



THOMAS M. PRESSLEY,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-00-3965-6-24-BG)


Submitted:   May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas M. Pressley, Appellant Pro Se.  Justin Marshall Grow,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas    M.    Pressley   appeals       the   district   court’s    order

accepting the recommendation of the magistrate judge and granting

summary   judgment    in   favor   of   his    former   employer,   the   South

Carolina Department of Corrections, on his claims arising under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 1994 & Supp. 2002), and the Family

Medical Leave Act, 29 U.S.C. §§ 2601-2654 (2000). We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See Pressley v. South Carolina

Dep’t of Corrections, No. CA-00-3965-6-24-BG (D.S.C. Sept. 30,

2002).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                        2